           Case 2:20-cv-04096-GAM Document 57 Filed 09/21/20 Page 1 of 2




                     .IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

COMMONWEALTH OF PENNSYLVANIA,                            :
ET AL.                                                   :
                                                         :
      v.                                                 :   CIVIL ACTIO NO. 20-4096
                                                         :
LOUIS DeJOY                                              :
IN HIS OFFICIAL CAPACITY AS                              :
UNITED STATES POSTMASTER GENERAL,                        :
ET AL.                                                   :


                                            ORDER

      This 21st day of September, 2020, following a telephone conference with counsel, it is

hereby ORDERED as follows:

      1) The hearing on Plaintiff’s’ Motion for a Preliminary Injunction is deferred until

            Thursday, September 24, 2020, so that the parties can complete expedited discovery.

      2) Defendants shall produce Robert Cintron and Justin Glass for deposition on

            Tuesday, September 22, 2020.

      3) The testimony of Robert Cintron, Angela Curtis, and Justin Glass from Jones v.

            United States Postal Service, 20-Civ. 6516, Southern District of New York, shall be

            incorporated into the record in this case.

      4) The hearing shall progress without an obligation on either side to present live

            testimony, or make witnesses available, and the parties have stipulated that the

            motion may be resolved on the basis of the declarations and exhibits submitted, as

            supplemented by any portions of the testimony described in paragraphs two and three

            of this Order, subject to argument about the relevance of any of the evidence

            submitted.
 Case 2:20-cv-04096-GAM Document 57 Filed 09/21/20 Page 2 of 2




5) The telephone status conference scheduled for Monday, September 21, 2020, is

   CANCELLED.

6) The hearing on the Motion for Preliminary Injunction will commence on Thursday,

   September 24, 2020, at 9:30 a.m. and will continue thereafter from day-to-day until

   completed. The hearing will be held in Courtroom 15-A of the United States

   Courthouse, 601 Market Street, Philadelphia, PA.




                                                    /s/ Gerald Austin McHugh
                                                  United States District Judge
